Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statements (IDS) submitted on 7/31/20;6/8/20;5/5/20;1/7/20 are in compliance with the provisions of 37 CFR 1.97(b).  Accordingly, the IDSs are being considered by the Examiner.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-10, 12-16, 17, 19-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by DiPierro et al. (US 2014/0207048) (“DiPierro”).
DiPierro discloses: A computer-implemented method comprising: (see Fig. 3) [0086-0094] receiving, at a controller of a therapeutic agent release and delivery 
Claim 2: wherein the first command signal is received by the controller from an algorithm or data table stored in the controller or memory of the therapeutic agent delivery device. [0077,0079]
Claim 3: wherein a treatment protocol is stored in the algorithm or data table, which includes instructions for generating the first command signal to cause the delivery of the dose of the therapeutic agent in accordance with the dosing time window of a therapy regimen. [0077, 0087]
Claim 4: the one or more compliance conditions are stored in the controller or memory of the therapeutic agent delivery device. [0086-0087]
Claim 5: wherein the one or more compliance conditions include positioning of the therapeutic agent delivery device in contact with a target tissue, and the 
Claim 6: wherein the controller determines whether the dosing time window is still active by comparing a present time to time boundaries of the dosing time window in the therapy regimen. [0086-0087]
Claim 7: wherein when the dosing time window is still active 310, the controller continues to determine whether one or more compliance conditions are satisfied 315. [0087]
Claim 8: further comprising recording, by the controller, the delivery of the dose of the therapeutic agent as a positive compliance event. [0087-0089]
Claim 9: wherein the release and delivery protocol further includes commanding the signal generator to generate and send a third command signal causing the capacitor or the one or more circuits to deliver another actuation signal causing an iontophoretic electrode system to deliver the dose of the therapeutic agent into a target tissue using an electric field. [0061-0063]
Claim 10: A computer-implemented method comprising: monitoring, at a controller of a therapeutic agent release and delivery device, a physiological parameter via one or more sensors connected to a target tissue; determining, by the controller, whether the physiological parameter is abnormal; when the physiological parameter is not abnormal, continuing to monitor, by the controller, the physiological parameter; and when the physiological parameter is abnormal, initiating, by the controller, a release and delivery protocol that commands a signal generator to generate and send a first command signal causing a capacitor or one 
Claim 12: further comprising obtaining and recording, by the controller, target or baseline values for the physiological parameter. [0078,0080,0084]
Claim 13: wherein the determining whether the physiological parameter is abnormal, comprises: (i) comparing values of the physiological parameter during the monitoring to the target or baseline values to determine a magnitude and direction of deviation error in the physiological parameter, and (ii) comparing the determined magnitude and direction of deviation error for the physiological parameter to predetermined threshold values or ranges of values set for the physiological parameter to determine whether an abnormal physiology is detected. Fig. 3, [0073,0078]
Claim 14: wherein the release and delivery protocol further includes commanding the signal generator to generate and send a second command signal causing the capacitor or the one or more circuits to deliver another actuation signal causing an iontophoretic electrode system to deliver the dose of the therapeutic agent into the target tissue using an electric field. [0061-0063]
Claim 15: wherein the release and delivery protocol determines a type and the dose of the therapeutic agent to be released for a present situation based on a stored therapy regimen. [0078] (determine a suitable optimized treatment protocol)
Claim 16: wherein the present situation is detection of the abnormal physiological parameter and includes the measured magnitude and direction of deviation for the physiological parameter, and the release and delivery protocol initiated by the controller identifies the type and the dose of the therapeutic agent to be released specific for the measured magnitude and direction of deviation for the physiological parameter. [0078]
Claims 17, 19-20 see annotations above, in combination.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 11 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over DiPierro in view of Prausnitz et al. (US 2010/0256597) (“Prausnitz”).
DiPierro discloses the invention as substantially claimed (see above), however, DiPierro does not directly disclose the physiological sensor measuring 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DEANNA K HALL whose telephone number is (571)272-2819. The examiner can normally be reached M-F 9:00am-5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kevin Sirmons can be reached on 571-272-4965. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DEANNA K HALL/Primary Examiner, Art Unit 3783